We concur in the conclusion reached in the majority opinion, namely: that the judgment must be reversed, for the reason that the instructions complained of do not correctly state the law, and, furthermore, they are contradictory, but dissent from that part of the opinion wherein it is held that the evidence is insufficient to charge the city with constructive notice, this being a question of fact for the jury, as it cannot be said as a matter of law that there was no such evidence. (Todd v. Cityof Hailey, 45 Idaho 175, 183, 260 P. 1092.) *Page 539